Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/08/2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The previous rejections of Claims 1-6, 8, 9 and 13-21 under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, are withdrawn by virtue of Applicants’ amendment.  

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The previous rejection of Claims 1-6, 8, 9, 13-18 and 21 under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Clube (US Patent No. 10506812) in view of an evidentiary references Wilson et al. (Wilson, K.; Walker, J. (2010). Principles and Techniques of Biochemistry and Molecular Biology. 7th ed. New York: Cambridge University Press. pages 214-218), Citorik et al. (Sequence-specific antimicrobials using efficiently delivered RNA-guided nucleases, Nat Biotechnol 2014, 32:1141-1145) and Lecuit et al. (Internalin of Listeria monocytogenes with an Intact Leucine-Rich Repeat Region Is Sufficient To Promote Internalization, INFECTION AND IMMUNITY, Dec. 1997, p. 5309–5319 Vol. 65, No. 12), is withdrawn because the prior art does not teach or suggest the claimed limitation of “the bacteriophage genome does not include the bacteriophage replication and lysis modules”.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The previous rejection of Claim 1-6, 8, 9 and 13-21 under 35 U.S.C. 103 as being unpatentable over Clube (US Patent No. 10506812) in view of Wang et al. (US Patent Application Publication No. 20170073663 A1 which claims benefit of US Provisional Application No. 62219117 filed on 2015/09/15), and evidentiary references Wilson et al. (Wilson, K.; Walker, J. (2010). Principles and Techniques of Biochemistry and Molecular Biology. 7th ed. New York: Cambridge University Press. pages 214-218), Citorik et al. (Sequence-specific antimicrobials using efficiently delivered RNA-guided nucleases, Nat Biotechnol 2014, 32:1141-1145) and Lecuit et al. (Internalin of Listeria monocytogenes with an Intact Leucine-Rich Repeat Region Is Sufficient To Promote Internalization, INFECTION AND IMMUNITY, Dec. 1997, p. 5309–5319 Vol. 65, No. 12) is withdrawn because the prior art does not teach or suggest the claimed limitation of “the bacteriophage genome does not include the bacteriophage replication and lysis modules”.

Rejoinder
Claims 1-6, 8, 9 and 13-21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-12, 24 and 36, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/30/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-6, 8-21, 24 and 36 and allowed.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While Clube (US Patent No. 10506812, previously cited) teaches a host bacterium or a host cell (i.e., C. difficile, Pseudomonas aeruginosa, Klebsiella pneumoniae, Salmonella typhi, Salmonella enterica, Acinetobacter baumannii, or Staphylococcus aureus) comprising a recombinant phagemid which comprises multiple copies of engineered nucleic acid sequences encoding host modifying (HM) crRNAs, and expressing HM-crRNAs in host cells, wherein each engineered nucleic acid sequence is operable with a Type I Cas nuclease in a respective host cell to form a HM-CRISPR/Cas system and the engineered sequence comprises spacer and repeat sequences encoding a HM-crRNA; the HM-crRNA comprising a sequence that is capable of hybridizing to a host cell target sequence to guide Cas nuclease to the target sequence in the host cell, the Examiner has found no teaching or suggestion in the prior art directed to a host bacterium comprising a recombinant phasmid, the recombinant phasmid comprising: (a) an origin of replication for a plasmid, (b) a genome from a bacteriophage of a target bacterium, wherein the bacteriophage genome does not include the bacteriophage replication and lysis modules, and (c) at least one CRISPR RNA (crRNA) comprising (i) a repeat sequence, having a 5' end and a 3' end, and (ii) a spacer-repeat sequence, having a 5' end and a 3' end, and the repeat sequence is linked at its 3' end to the 5' end of the spacer-repeat sequence, wherein the spacer is at least 70% complementary to a nucleic acid of the target bacterium (italicized for added emphasis).  Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached between 9:00 to 5:30 on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE W LEE/
Examiner, Art Unit 1656

	
	/SUZANNE M NOAKES/           Primary Examiner, Art Unit 1656